 1   Law Offices of Hadley & Fraulob
     230 Fifth Street
 2
     Marysville, CA 95901
     (530) 743-4458
 3

 4
     JOSEPH FRAULOB – State Bar #194355
     Attorney for Plaintiff
 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11                                                    Civil Action No: 2:19-cv-01454-EFB
     Nahid Ghulam Dastagir,
12
                   Plaintiff,                        STIPULATION AND ORDER FOR
13                                                   EXTENSION OF TIME TO FILE
     v.                                              MOTION FOR SUMMARY JUDGMENT
14
     Commissioner of Social Security,
15
                   Defendant.
16
            IT IS HEREBY STIPULATED between the undersigned attorneys that Plaintiff is
17

18
     granted an extension of thirty days, through Wednesday, March 11, 2020, to file the Motion for

19   Summary Judgment.
20          IT IS HEREBY NOTED that this is plaintiff’s second extension requested.
21
     Dated: 02/10/2020                                  / s / Joseph Fraulob
22                                                      Joseph Fraulob
                                                        Attorney for Plaintiff
23

24   Dated: 02/10/2020                                  / s / Chantal R. Jenkins
                                                        Chantal R. Jenkins
25                                                      Special Assistant U.S. Attorney
                                                        Attorney for Defendant
26
     IT IS ORDERED.
27
     Dated: February 11, 2020.                          ______________________________
28                                                      U.S. Magistrate Judge
